Case 1:19-cv-02594-RM-SKC Document 91 Filed 12/24/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore


  Civil Action No. 19-cv-02594-RM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                                       Plaintiff,

                 v.

  MEDIATRIX CAPITAL INC., et al.,



                                       Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

                                       Relief Defendants.



         FINAL JUDGMENT AS TO RELIEF DEFENDANT MICHAEL C. BAKER


         The Securities and Exchange Commission having filed a Complaint and Relief Defendant

  Michael C. Baker having entered a general appearance; consented to the Court’s jurisdiction over

  Relief Defendant and the subject matter of this action; consented to entry of this Final Judgment

  without admitting or denying the allegations of the Complaint (except as to jurisdiction and

  except as otherwise provided herein in paragraph III); waived findings of fact and conclusions of

  law; and waived any right to appeal from this Final Judgment:

         As a relief defendant, Michael C. Baker is not alleged to have participated in any

  wrongdoing in this action. Rather, Mr. Baker received an unsolicited gift of ownership in an
Case 1:19-cv-02594-RM-SKC Document 91 Filed 12/24/19 USDC Colorado Page 2 of 4




  entity that is a defendant, without any request for the same.

                                                   I.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief Defendant pay

  $38,730.44, representing profits received as a relief defendant as a result of the defendants’

  conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of of

  $2,451.84, for a total of $41,182.28. Relief Defendant shall satisfy this obligation by paying

  $41,182.28 to the Securities and Exchange Commission within 30 days after entry of this Final

  Judgment.

         Relief Defendant may transmit payment electronically to the Commission, which will

  provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

  directly from a bank account via Pay.gov through the SEC website at

  http://www.sec.gov/about/offices/ofm.htm. Relief Defendant may also pay by certified check,

  bank cashier’s check, or United States postal money order payable to the Securities and

  Exchange Commission, which shall be delivered or mailed to

         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169

  and shall be accompanied by a letter identifying the case title, civil action number, and name of

  this Court; Michael C. Baker as a relief defendant in this action; and specifying that payment is

  made pursuant to this Final Judgment.

         Relief Defendant shall simultaneously transmit photocopies of evidence of payment and

  case identifying information to the Commission’s counsel in this action. By making this

  payment, Relief Defendant relinquishes all legal and equitable right, title, and interest in such

  funds and no part of the funds shall be returned to Relief Defendant.


                                                    2
Case 1:19-cv-02594-RM-SKC Document 91 Filed 12/24/19 USDC Colorado Page 3 of 4




         The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

  to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

  administration of any distribution of the Fund. If the Commission staff determines that the Fund

  will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

  to the United States Treasury.

         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

  interest by moving for civil contempt (and/or through other collection procedures authorized by

  law) at any time after 30 days following entry of this Final Judgment. Relief Defendant shall pay

  post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                   II.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

  incorporated herein with the same force and effect as if fully set forth herein, and that Relief

  Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                   III.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

  exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

  allegations in the complaint are true and admitted by Relief Defendant, and further, any debt for

  disgorgement, prejudgment interest, civil penalty or other amounts due by Relief Defendant

  under this Final Judgment or any other judgment, order, consent order, decree or settlement

  agreement entered in connection with this proceeding, is a debt for the defendants’ violation of

  the federal securities laws or any regulation or order issued under such laws, as set forth in

  Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).




                                                    3
Case 1:19-cv-02594-RM-SKC Document 91 Filed 12/24/19 USDC Colorado Page 4 of 4




                                                  IV.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

  jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                  V.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

         DATED this 24th day of December, 2019.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge


   FOR THE COURT:
   JEFFREY P. COLWELL, CLERK OF THE COURT


   By: s/C. Pearson, Deputy Clerk




                                                   4
